Citation Nr: 1550582	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  06-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for bilateral flat feet with recalcitrant plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent for depression, not otherwise specified (NOS).

5.  Entitlement to an effective date earlier than November 24, 2010, for the grant of service connection for radiculopathy, right lower extremity.

6. Entitlement to an effective date earlier than November 24, 2010, for the grant of service connection or radiculopathy, left lower extremity.

7.  Entitlement to an effective date earlier than March 5, 2009, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to an effective date earlier than March 5, 2009, for the grant of basic eligibility under 38 U.S.C. Chapter 35, Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A June 2005 rating decision denied an evaluation in excess of 50 percent for bilateral flat feet with recalcitrant plantar fasciitis.  A December 2011 rating decision granted service connection for radiculopathy of the right and left lower extremities, assigned a 20 percent disability rating for the right lower extremity, assigned a 10 percent disability rating for the left lower extremity, and assigned effective dates as November 24, 2010.  A December 2011 rating decision granted entitlement to a TDIU and DEA benefits, and assigned an effective date of March 5, 2009.  The Veteran has appealed each of these decisions. 

In January 2009, the Board denied a rating in excess of 50 percent for the bilateral foot disorder.  The Veteran appealed the denial of an increased evaluation for bilateral flat feet to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the parties filed a Joint Motion for Partial Remand (Joint Motion).  That same month, the Court issued an order granting the Joint Motion and returned the case to the Board.  In July 2010, June 2012, and May 2013 the Board remanded the bilateral flat feet claim for further development.

The issue of entitlement to an increased rating greater than 50 percent for bilateral flat feet with recalcitrant plantar fasciitis; an effective date earlier than March 5, 2009, for the grant of entitlement to individual unemployability; and, an effective date earlier than March 5, 2009, for the grant of basic eligibility under 38 U.S.C. Chapter 35 Dependents' Educational Assistance (DEA) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right lower extremity radiculopathy is manifested by moderate chronic nerve impingement; symptoms consistent with moderately severe incomplete paralysis of the sciatic nerve are not shown.

2.  Left lower extremity radiculopathy is manifested by mild chronic nerve impingement; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.

3.  The Veteran's depression results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not cause occupational and social impairment with reduced reliability and productivity.

4.  The first competent evidence of a diagnosis of radiculopathy, right lower extremity, is in a VA examination dated March 5, 2009.

5.  The first competent evidence of a diagnosis of radiculopathy, left lower extremity, is in a VA examination dated November 24, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity as due to a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity as due to a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).

3.  The criteria for a rating in excess of 30 percent for depression are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

4.  The criteria for an effective date of March 5, 2009, but no earlier, for the grant of service connection for radiculopathy, right lower extremity have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2015).

5.  The criteria for an effective date earlier than November 24, 2010 for the grant of service connection for radiculopathy, left lower extremity have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

With regard to the Veteran's claims for earlier effective dates for the grant of service connection for right and left lower extremity radiculopathy and claims for increased ratings for right and left lower extremity radiculopathy and major depressive disorder, the claims are downstream issues from the grant of the benefits sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or 'downstream' issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a notice of disagreement from a decision granting benefits and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what 'evidence [is] necessary to establish a more favorable decision with respect to downstream elements....' Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In April 2013, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning increased ratings or earlier effective dates and citing the applicable statutes and regulations.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Right and Left Lower Extremity Radiculopathy 

Factual Background

In private treatment records dated October 1992 to April 1995, the Veteran continued to complain of pain in both legs.  A January 1994 note specifically included complaints of left mid-thigh pain, but not right leg pain.  The Veteran reported his pain radiated down both legs, but he had no numbness and no definite weakness.

In VA progress notes dated from November 1993 to September 1997, the Veteran continued to complain of low back pain with radiation into the lower extremities.  Deep tendon reflexes were often normal at 2+.  The Veteran denied pedal paresthesia.  In a March 1994 note, the diagnosis was degenerative disc disease with radiculopathy.  In a September 1997 VA progress note, the examiner noted motor and sensory examination of the lower extremities was good, except it produced pain. 

During a November 2002 VA examination, the Veteran complained of pain in the lower back, radiating to the right leg, and that the right leg gave way at times.  Straight leg raise could not be adequately assessed, because the Veteran jumped every time he moved his leg.  The diagnosis was degenerative joint disease of lumbar spine with possible sciatica right leg.

In a March 2006 VA progress note, the Veteran denied any numbness in the upper and lower extremities. 

In an August 2006 private treatment record, the Veteran reported that he had had weakness of the lower extremities on occasion.  He stated he had a "pins and needles" sensation of the lower extremities, especially in the right leg.  Upon physical examination, the Veteran's lower extremities showed 5/5 motor strength and good sensation to light touch.  

During a March 2009 VA examination, the Veteran complained of numbness, paresthesias, leg or foot weakness, and unsteadiness.  The Veteran also complained of an aching pain radiating to the posterior legs.  Upon physical examination, the examiner noted decreased motor strength on ankle dorsiflexion and great toe extension on the right.  The examiner noted weak muscle tone with one inch atrophy of the right thigh and half inch atrophy of the right calf.  There was no evidence of abnormal sensation in the lower extremities.  Right knee and ankle jerk were hypoactive.  The diagnosis was severe degenerative joint disease of the lumbar spine with sciatica.  

During a November 2010 VA spine examination, the Veteran complained of numbness, paresthesias, leg or foot weakness, and unsteadiness.  Upon physical examination, peripheral nerve reflex examination was normal.  The examiner noted decreased pain or pinprick to the right lower extremity.  Sensory examination of the left lower extremity was normal.  The diagnosis was degenerative joint disease of the lumbar spine with radiculopathy.  

During an October 2012 VA examination, the Veteran reported back pain that occasionally radiated to the lower legs.  The examiner noted no atrophy of the lower extremities.  Deep tendon reflexes were noted to be hypoactive.  Sensory examination was normal except for decreased sensation at the left lower leg/ankle and toes.  The examiner reported radicular pain manifested by moderate constant pain, mild paresthesias and/or dysesthesias of the bilateral lower extremities.  There was also mild numbness on the right lower extremity and moderate left lower extremity.  The examiner identified involvement of L4/L5/S1/S2/S3 nerve roots of both lower extremities.  The examiner reported mild severity of the radiculopathy of the left and right sides.  

In an October 2012 VA progress note, the Veteran complained of low back pain as bad as 7 out of 10 in severity, aching sharp, shocking, and burning which radiates to the legs and feet constantly.  It was associated with numbness, burning and tingling all the way down the legs to the feet and toes and with weakness and giving way of the legs especially when he sneezed as this caused a sudden severe increase in pain.  Upon physical examination, there was no atrophy of muscles and the joints were pain-free with full range of motion.  Strength of major muscle groups were 4+ symmetrically in upper and lower extremities except for some decrease in strength of left leg.  Sensation to light touch was normal throughout except for decrease light touch and pinprick in left lower extremity and foot.

A November 2012 VA EMG showed mixed motor/sensory polyneuropathy affecting the right lower extremity consistent with diabetes mellitus.  

Analysis

After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected radiculopathy of the left lower extremity more nearly approximates the criteria for 10 percent disabling and neurological impairment of the right lower extremity more nearly approximates the criteria for a 20 percent disabling under Diagnostic Code 8520.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a.

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

The evidence shows that the Veteran's left lower extremity radiculopathy is exhibited by mild incomplete paralysis and does not show moderate incomplete paralysis of the sciatic nerve.  The Veteran's right lower extremity radiculopathy is exhibited by moderate incomplete paralysis and does not show moderately severe incomplete paralysis of the sciatic nerve.  Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's left and right lower extremity neurological impairment.  

During the appeal period, the Veteran's radicular symptoms of the left lower extremity were manifested by occasional pain and decreased sensation.  The October 2012 VA examiner specifically found the severity of radiculopathy was mild on the left side.  During this time, the Veteran's radicular symptoms of the right lower extremity were manifested by pain, numbness, and weakness.  Although the October 2012 VA examiner specifically found the severity of radiculopathy was mild on the right side, the Board finds the Veteran's right extremity more closely resembles a moderate disability.  The Board recognizes the March 2009 VA examination report which indicated atrophy of the right lower extremity.  However, there is no other objective evidence to support this finding.  In August 2006, November 2010, and October 2012 VA examiners all indicated that reflex examination was normal, and muscle tone was normal without atrophy.  Furthermore, the Veteran has not exhibited gait imbalance or tremor, and no examiner has indicated evidence of fasciculation or impairment of function of any joint due to this disorder.  The Board finds there is no evidence to support disability ratings in excess of the currently assigned 10 percent disability for left lower extremity radiculopathy and 20 percent for right lower extremity radiculopathy.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right and left lower extremity radiculopathy, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected right and left lower extremity neuropathies varied to such an extent that ratings greater or less than 20 percent for the right lower extremity and 10 percent for the left lower extremity would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, disability ratings in excess of 10 and 20 percent are not warranted.

      B.  Major Depressive Disorder

Laws and Regulations

The criteria for evaluating major depression are found at 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Factual Background

During a May 1993 psychiatric evaluation, the Veteran was cooperative, but cautious when asked about his pain symptoms and personal information.  The Veteran was alert and oriented to time, person, and place.  He denied any problems with hallucinations or delusions.  He reported a history of periodic depressive episodes and stated that he currently felt depressed.  He attributed his depression to being in a non-productive job and his chronic pain.  He denied any current or past suicidal ideations or attempts.  He also reported a 15 year history of sleep disturbance characterized by only sleeping two to three hours at a time and early morning awakening.  He reported that his pain had resulted in decreasing work effectiveness and social activities.

In VA progress notes dated March through August 1994, the Veteran complained of depression, morning fatigue, anger, sadness, and irritability.  The examiner noted an impression of major depression. 

A March 2002 VA progress note indicated the Veteran was prescribed amitriptyline for anxiety, depression, and nerve pain. 

During an August 2010 VA examination, the examiner noted some 1994 VA treatment notes list "major depression" as a diagnosis and low-dose imipramine was prescribed.  He noted this may be for pain and/or insomnia since the dose was far too low to be helpful in major depression.  The Veteran reported his relationships were "ok" but he did "not really" have any friends and he belonged to no clubs, organizations or groups.  He denied any hobbies or special interests.  He stated he did not date and that he was "pretty much" a loner.  The examiner noted the Veteran was married and divorced twice.  He had one deceased child and he was in touch with his other son.  He was in contact with one sister but not close with his other siblings.  

Upon mental status evaluation, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was soft and coherent.  His affect was constricted, and he provided little visual clues as to his underlying emotional state.  His mood was depressed and dysphoric.  His attention was intact.  He was oriented to person, time, and place.  His thought process was unremarkable, and thought content was negative towards his fellow man and life in general.  He understood the outcome of behavior and he partially understood that he had a problem.  He complained of sleep impairment including some terminal insomnia.  He denied delusions and hallucinations.  There was no evidence of inappropriate behavior, panic attacks, or homicidal or suicidal thoughts.  He showed good impulse control, though he had periods of violence as illustrated by an incident of domestic violence with a girlfriend a number of years ago.  The Veteran appeared dysphoric though he had a hard time expressing any feelings of depression.  His recent and immediate memory was mildly impaired.  The examiner noted that he got confused with serial 7s, though this was likely more a problem with concentration than memory.  The diagnosis was depressive disorder.  The assigned GAF score was 70.  The examiner noted that these limitations were due primarily to his physical problems and not any psychiatric problems.  The examiner noted that although he led a very limited social life, the Veteran reported he never was very social, even as far back as his school days.  The Veteran's dysphoria did not appear to be of a degree that would, in and of itself, cause him to be unable to maintain gainful employment.  In fact, the Veteran stated that while he was doing custodial work for the VA (his last job) he had no problems getting along with others or doing his work because of any emotional issues.  The examiner found no evidence of occasional decrease in work efficiency or intermittent periods of inability perform occupational tasks due to mental issues.  The examiner also found no evidence of signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In a May 2012 VA progress note, the Veteran complained of some sadness, suicidal ideas, and anxiety.  He also reported memory loss and confusion. 

During an October 2012 VA examination, the examiner determined the Veteran's depression was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that he had been married twice.  He lived alone, and considered his family his friends.  He reported he was close to his some of his siblings, and saw them "pretty much every day."  He did not go to church often, and he belonged to no clubs or organizations.  The Veteran reported occasional sadness and depression.  He complained of sleep impairment and trouble sleeping.  He denied any treatment for depression or other mental or emotional disorders.  He denied any thoughts of harming himself or others.  He denied hallucinations.  There was no evidence of delusions.  His affect was blunted and he complained he was tired.  His thought processes were goal directed.  He was noted to be of average intellectual ability.  His insight and judgment were fair.  The Veteran endorsed symptoms of depressed mood, chronic sleep impairment, and flattened affect.  The assigned GAF score was 53.  

	
Analysis

The Veteran has been assigned a 30 percent rating for depression.  The Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is not warranted because the Veteran's depression was not productive of occupational and social impairment with reduced reliability and productivity.  Furthermore, there is no evidence of occupational and social impairment with deficiencies in most areas or total occupational and social impairment warranting 70 or total disability ratings.  

The Veteran has flattened affect and impaired memory, but his speech is normal; he does not have panic attacks; and he had no difficulty in understanding complex commands.  His judgment and abstract thinking were not impaired.  While the Veteran does have disturbances of motivation and mood with depressed mood, it is not to the extent that he is unable to function independently, appropriately and effectively.  There is also some social and industrial impairment, but he does not have difficulty in establishing and maintaining effective work and social relationships.  The last time the Veteran was employed, he reported no problems working with others.  He maintains family relationships and, although he reported he is a "loner", he indicated he has always had limited social interactions.  In a May 2012 VA progress note, the Veteran reported past suicidal ideas, but in October 2012 VA examination he denied any ideas of harming himself or others.  Accordingly, the Board concludes that the criteria for a 50 percent rating are not met.  

The Board is aware that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.

The Board also acknowledges that the Veteran's GAF scores for this period of time ranged from 53 to 70, with the worst indicating moderate symptoms or any moderate impairment in social, occupational, or school functioning.  Although important, the GAF scores must be considered with the other evidence of record.  As noted above, he is able to form relationships, has only had one incident of suicidal ideation and one episode of violence, and has not displayed any impairment in ability to communicate.  A GAF score of 53, when considered along with the rest of the record, does not cause the Veteran's symptoms to more closely approximate the 50 percent criteria.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depression, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected depression varied to such an extent that a rating greater or less than 30 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 30 percent rating for entire appeal period is warranted.

The Board finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, such is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran 'may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration').

      D.  All Issues 

An extraschedular disability rating is warranted when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected upper and lower extremity radiculopathy and depression are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - pain and numbness in the lower extremities, and depression with sleep impairment and flattened affect - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Earlier Effective Date Claims

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  A claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  '[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.'  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, 'it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date.'  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The current effective date for the award of service connection for the Veteran's right and left lower extremity radiculopathy is November 24, 2010.  In this case, the Veteran's claims are considered as part of his increased rating claim for a back disability which was filed in February 2004.  The RO assigned the effective date as the date entitlement arose, the November 2010 VA examination.  However, there is evidence that the Veteran had diagnosed right lower extremity neurological impairment prior to the November 2010 VA examination, specifically, during the March 5, 2009 VA examination.  

In the December 2011 rating decision, the RO granted service connection for right and left lower extremity radiculopathy secondary to the Veteran's service-connected low back disability because at his November 24, 2010 VA examination, the examiner found that the Veteran showed decreased sensation in the right lower extremity and gave a diagnosis of radiculopathy.  The RO assigned an effective date of November 24, 2010, the day the first competent evidence of record that reflects a diagnosis of lower extremity radiculopathy.

As noted above, the claim for service connection for radiculopathy is considered as part of the Veteran's increased initial rating claim for his service-connected back disorder.  The back disability was granted in a September 2009 RO rating decision and assigned an effective date of November 22, 2004.  The Veteran has not challenged this effective date.  Thus, the Board must determine the date entitlement arose.  

Although during a November 2002 VA examination, the Veteran complained of radiating pain and weakness in the right leg, the diagnosis was only possible sciatica right leg.  In a March 2006 VA progress note, the Veteran denied any numbness in the upper and lower extremities.  In an August 2006 private treatment record, the Veteran reported that he had had weakness of the lower extremities on occasion, but physical examination showed 5/5 motor strength and good sensation to light touch.  No diagnosis of a neurological impairment was made at that time.  Medical evidence of record dated March 5, 2009 reflects the first objective evidence of record of right lower extremity radiculopathy and a diagnosis of a neurological impairment.  Medical evidence of record dated November 24, 2010 reflects the first diagnosis of record of left lower extremity radiculopathy.  

As stated previously, the effective date of the award of an evaluation based on an original claim, a will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2015).  Therefore, the Veteran is entitled to an effective date of March 5, 2009 for his right lower extremity radiculopathy, but is not entitled to an effective date prior to March 24, 2010 for his left lower extremity radiculopathy. 

The preponderance of the evidence is against the Veteran's claim for earlier effective dates for the grant of service connection for left lower extremity radiculopathy as a neurological manifestation of his service-connected low back disability.  38 U.S.C.A. § 5107(b) (West 2014).  The appeal is denied.







							(Continued on the next page)

ORDER

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, right lower extremity, is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity, is denied.

Entitlement to an initial evaluation in excess of 30 percent for depression, not otherwise specified (NOS), is denied.

Entitlement to an effective date of March 5, 2009, but no earlier, for the grant of service connection for radiculopathy, right lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than November 24, 2010, for the grant of service connection or radiculopathy, left lower extremity, is denied.


REMAND

The Board remanded the Veteran's claim for an increased rating for his bilateral foot disability in May 2013.  The Board requested an additional VA examination and that the readjudication include whether the matter should be referred for extraschedular consideration.  The AOJ, in a September 2014 supplemental statement of the case, noted the Veteran is able to perform very limited employment activities, caused by the combined effects of your service-connected pes planus and secondary back disability.  As a separate evaluation has been assigned for the service-connected back disability and associated radiculopathy, entitlement to an extraschedular evaluation, based on the severity of symptoms of his feet and ankles was not shown to be warranted.  However, the AOJ failed to discuss whether the specific symptoms of plantar fasciitis are actually considered in the rating criteria for bilateral flat foot calling into question whether the assigned rating criteria therefore are inadequate.  Furthermore, as the Veteran has repeatedly stated he retired due to his feet and back symptoms, it appears his service-connected feet problems may also markedly effect his employment. 

Considering the medical evidence and the Veteran's multiple statements, the Board finds that the criteria for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration are met in this case.

The Veteran also asserts that he is entitled to TDIU and DEA benefits prior to the currently assigned effective date in March 2009.  The Board notes that the Veteran met the criteria for a TDIU in November 22, 2004.  However, as the Veteran's TDIU and DEA claims may be affected by the increased rating for his bilateral foot claim, the Board defers appellate consideration of these issues at this time and remands the issues as inextricably intertwined with the increased rating claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's bilateral flat feet with recalcitrant plantar fasciitis requires the assignment of an extraschedular rating.

2.  Then, after undertaking any other development deemed warranted, the AOJ should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


